Citation Nr: 1104166	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  05-06 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for acquired psychiatric 
disability, other than PTSD, to include anger, anxiety and 
depression.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lung disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from April 1970 to January 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran appeared at Decision Review Officer (DRO) hearings in May 
2007 and May 2009 (specifically for the Veteran's service 
connection PTSD claim).  

Although a claimant may describe only one particular mental 
disorder in a service connection claim, the claim should not 
necessarily be limited to that disorder.  Rather, VA should 
consider the claim as a claim for any mental disability that may 
reasonably be encompassed by several factors including:  the 
claimant's description of the claim, the symptoms the claimant 
describes, and information the claimant submits or VA develops 
and obtains in connection with the claim.  The Court has 
indicated that a claimant does not file a claim to receive 
benefits only for a particular psychiatric diagnosis, but rather 
for the affliction his mental condition, however diagnosed, 
causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). The 
Board notes that the Veteran has also been diagnosed with anxiety 
and depression.  In a statement written in September 2006, the 
Veteran also mentioned experiencing anger.  Accordingly, the 
issues are reflected on the first page of this decision.     

The issue of entitlement to service connection for sleep 
disability has been raised by the record (specifically in a 
statement written in September 2006), but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for PTSD, 
entitlement to service connection for acquired psychiatric 
disability, other than PTSD, to include anger, anxiety and 
depression, and whether new and material evidence has been 
received to reopen a claim of entitlement to service connection 
for lung disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection specifically for PTSD was denied by a 
February 2002 rating decision; a notice of disagreement was not 
received to initiate an appeal from that determination.  

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for PTSD have 
been received since the February 2002 rating decision.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision which denied entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  New and material evidence has been received since the 
February 2002 denial of service connection for PTSD, and the 
claim of service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In light of the favorable decision as 
it relates to the issue of reopening the Veteran's claim for 
service connection for PTSD, no further discussion of VCAA is 
necessary at this point.  The matter of VCAA compliance with 
regard to entitlement to service connection for PTSD will be 
addressed in a future merits decision on that issue after action 
is undertaken as directed in the remand section of this decision.

New and Material Evidence

The request to reopen the Veteran's claim for PTSD involves an 
underlying claim of service connection.  Applicable law provides 
that service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of a 
prior final decision may nevertheless be reopened if new and 
material evidence is presented or secured. 38 U.S.C.A. § 5108.  
New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  New evidence means evidence not previously 
submitted.  Material evidence means existing evidence that by 
itself or when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claims.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of last final decision, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

By rating decision in August 2003, the RO reopened the Veteran's 
claim for entitlement to service connection for PTSD and 
adjudicated the claim based on the merits.  Although the RO may 
have determined that new and material evidence was received to 
reopen the claim, the Board is not bound by that determination 
and must nevertheless consider whether new and material evidence 
has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). 

A claim for service connection for PTSD was originally denied by 
the RO in a February 2002 rating decision.  The Veteran was 
informed of the decision in February 2002, and did not file a 
notice of disagreement within one year from the date of the 
notification of the rating decision to appeal the denial of the 
claim.  See 38 U.S.C.A. § 7105(b)(1).  Under the circumstances, 
the Board finds that the February 2002 rating decision became 
final.  See 38 U.S.C.A. § 7105(c).

The evidence of record at the time of the February 2002 rating 
decision consisted of: the Veteran's service treatment records; 
1977 to 1978 VA treatment records; a January 1978 VA examination; 
an April 1999 treatment record from Flower Mound Family 
Physicians showing anger, anxiety and depression; and a February 
2001 treatment record from the Lewisville Medical Center Hospital 
showing anxiety/depression disorder.  The RO denied the Veteran's 
claim for service connection for PTSD since there was no 
confirmed diagnosis of PTSD and since the evidence was inadequate 
to establish that a stressful experience occurred. 

Evidence submitted since the February 2002 rating decision 
include November 2006 VA treatment records and a November 2007 VA 
examination that altogether show a diagnosis of PTSD and a 
history of combat exposure.  The Board finds that this evidence 
relates to an unestablished fact necessary to substantiate the 
Veteran's claim for service connection for PTSD; is neither 
cumulative nor redundant; and raises a reasonable possibility of 
substantiating the claim.  Accordingly, as new and material 
evidence has been received, the Board finds that the claim of 
entitlement to service connection for PTSD is reopened.  See 
38 U.S.C.A. § 5108.  The Board finds that additional evidentiary 
development is required prior to a de novo adjudication of the 
claim of entitlement to service connection for PTSD.


ORDER

New and material evidence has been received to reopen the claim 
for service connection for PTSD.  To that extent, the appeal is 
granted, subject to the directions set forth in the remand 
section of this decision.


REMAND

A June 2001 letter from the Social Security Administration (SSA) 
shows that the Veteran was entitled to monthly disability 
benefits beginning August 2001.  It is unclear to the Board for 
what disabilities the Veteran received SSA benefits since the 
complete SSA file is not of record.  Since such records could be 
relevant to adjudication of the Veteran's claim, appropriate 
action is necessary to obtain any such records before the Board 
may properly proceed with appellate review.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).

Moreover, it appears to the Board that there may be outstanding 
private treatment records.  A March 2001 private treatment record 
and a March 2001 x-ray result from Lewisville Medical Center 
Hospital show that the Veteran was seeing Charles Jason Grodzin, 
M.D. for long-term pulmonary care.  However, medical records 
reflecting such treatment from Dr. Grodzin are not of record.  
A March 2007 VA treatment record reveals that the Veteran "lost 
a number of friends in combat and almost daily feared for his own 
life."  When asked at the May 2007 DRO hearing if there were 
occasions when he felt threat of/loss of life and whether he did 
receive any mortar fire, the Veteran testified that there were 
incoming rockets.  In a statement received in November 2010, the 
representative stated that the Veteran should be scheduled for a 
VA examination and that the Veteran will then divulge more 
information regarding his stressors.  The representative further 
cited to the provisions of 38 C.F.R. § 3.304(f) pertaining to 
PTSD, which were amended.  See 75 Fed. Reg. 39843 (July 13, 
2010).  This amendment eliminated the requirement for 
corroboration that the claimed in-service stressor occurred if a 
stressor claimed by the Veteran is related to the Veteran's fear 
of hostile military or terrorist activity and a VA psychiatrist 
or psychologist, or a psychiatrist or psychologist with whom VA 
had contracted confirms that the Veteran's symptoms are related 
to the claimed stressor, provided that the claimed stressor is 
consistent with the places, types, and circumstances of the 
Veteran's service.  The Veteran's representative noted that the 
Veteran was assigned to a medical unit during a period of war.  
In view of the regulatory amendment, the Board believes 
additional development is necessary before the Board may proceed 
with appellate review.  

The Veteran had mentioned several witnesses to his stressors, but 
no statements from the individuals have been received.  In a 
letter received in September 2007 and the May 2009 DRO hearing, 
the Veteran had mentioned Major G.W.S. and Specialist M.L.C.  At 
the May 2009 DRO hearing, the Veteran had also mentioned a doctor 
named S.W.  The Board also notes that his sister had asked the 
Veteran during the DRO hearing to highlight the names of the 
individuals and their social security numbers.  It thus appears 
to the Board that the Veteran had a list of witnesses to his 
stressors when he testified before the DRO.  The Veteran is 
encouraged to submit statements from those individuals, and 
advised that it is his responsibility for obtaining statements 
from the individuals.


  
Accordingly, the case is REMANDED for the following actions:

1.  The SSA should be requested to furnish 
copies of any and all administrative and 
medical records related to any application 
for disability benefits filed by the 
Veteran.

2.  With any necessary authorization from 
the Veteran, the RO should obtain pertinent 
medical records for the Veteran from Dr. 
Grodzin.  

3.  The Veteran should be scheduled for a 
VA PTSD examination by a VA psychiatrist or 
psychologist, to ascertain if the Veteran 
suffers from PTSD related to fear of 
hostile military activity.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Appropriate psychological 
testing, including specific tests for PTSD, 
should be accomplished.  

The examiner should then clearly report 
whether a medical diagnosis of PTSD is 
warranted.  If so, the examiner should then 
offer an opinion as to whether the claimed 
stressor related to fear of hostile 
military action is adequate to support the 
diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed 
stressor. 

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue of entitlement to service connection 
for PTSD, and adjudicate the issue of 
entitlement to service connection for 
acquired psychiatric disability, other than 
PTSD, to include anger, anxiety and 
depression.  The RO should also determine 
whether new and material evidence has been 
received to reopen a claim of entitlement 
to service connection for lung disability.  
The RO should issue an appropriate 
supplemental statement of the case, and 
give the Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


